DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: height measuring device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The limitation “height measuring device” in Claim 3
(A) uses the generic term “device”
(B) has the function of measuring the height of the formed melt bead
(C) the limitation “height measuring” does not provide sufficient structure to perform the claimed action
The limitation is being interpreted under 35 U.S.C. 112(f) as pertaining to a contact or non-contact measuring device. (from ¶0020 of the specification) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are no longer rejected under 35 U.S.C. 112(a), as stated in the advisory action dated 01 February 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over ENGEL (US 20150061170 A1) in view of KIA (US 20170136697 A1), further in view of PUCEK (US 20180178304 A1)(Based on Foreign Priority date of 22 December 2016).
As to claim 1, ENGEL teaches a method for manufacturing a laminate-molded object (¶0053 teaches that a workpiece is manufactured via layer manufacturing.), comprising: acquiring shape data representing a shape of a shaped object (Figure 3 and ¶0058 teach the shape data is acquired in the form of a CAD model.); dividing the shaped object into a plurality of parallel layers based on the shape data and generating layer shape data representing a shape of each layer (Figure 3 and ¶0059 teach the defining of the layers for the workpiece before manufacture.  ¶0012 teaches some of the layer measurements can be vertical and horizontal thicknesses.); and forming a melt bead of each layer and laminating the melt bead until the shape of the shaped object is formed (Figure 3 and ¶0060 teach the step of applying powder and sintering the powder (to form a melt bead) as part of an iterative process that is repeated until the product is finished.), wherein the formation of the melt bead of each layer includes: forming the melt bead by a welding torch provided at a tip end of a tip arm of an articulated welding robot based on the layer shape data of each layer (Figure 2 and ¶0054 teach that the head (22) that has the layer tool (26) is on a 2 axis rotary joint. ¶0050 teaches the layer tool can have a laser, which is interpreted as a welding torch.  ¶0052 teaches this device is controlled by a controller. Thus, this is interpreted as a robot arm.  Figure 2 shows the layer tool (26) is located at the tip end of the tip (22) of the arm (20).); measuring the height of the formed melt bead; comparing whether the measured height of the melt bead is within a range of a tolerance with respect to a planned height; forming another melt bead by the welding torch of the articulated welding robot over the melt bead when the height of the melt bead is lower than a value obtained by subtracting the tolerance with respect to the planned height (¶0063 teaches analyzing the layer for deviations between desired and real characteristics.  A correction is disclosed as printing a “correction layer” in order to add to an undersized layer. ¶0012 teaches the thickness in the vertical direction is considered.); and removing the melt bead by a metal processing tool when the height of the melt bead is higher than a value obtained by adding the tolerance to the planned height. (¶0035-0036 teach the grinding/milling of a layer that has undesired excess material.  ¶0063 teaches that corrective actions are taken if there is too much or too little material is a given formed layer.)
ENGEL does not disclose the metal processing tool is provided at a tip end of a tip arm of an articulated cutting robot, wherein the tip arm of the articulated welding robot is movable in three dimensions so that the welding torch can be at any position with respect to the each layer; and the articulated cutting robot is movable in three dimensions so that the metal processing tool can be at any position with respect to the each layer.
However, KIA teaches a metal processing tool is provided at a tip end of a tip arm of an articulated cutting robot (Figure 12 teaches an articulated robot (336) that has a cutting element (332) for sectioning the product that is being 3-D printed by another robot arm.  See ¶0056-0057 as well.  ¶0057 describes the cutting element (332) as being used to cut, carve, saw, slice, snip, melt, or etch the object.), wherein the tip arm of the articulated welding robot is movable in three dimensions so that the welding torch can be at any position with respect to the each layer (Although ENGEL does not disclose that the tip arm of its robot is movable in three dimensions, KIA, figure 12 Item 322 is a robot arm that carries a print head (320).  ¶0055 teaches the printing head (320) is movable in three dimensions.); and the articulated cutting robot is movable in three dimensions so that the metal processing tool can be at any position with respect to the each layer. (¶0057 teaches the robotic arm (336) is operative to move in three dimensions to move the cutting element (332) in three dimensions relative to the object (318).)
One of ordinary skill would have been motivated to apply the known multi-arm robotic printing and cutting technique of KIA to the device of ENGEL in order to provide a cutting tool movable in three dimensions to achieve the cutting method of ENGEL, and to provide two separate devices to avoid interference of the print head with the cutter and vise versa, as well as enable both the trimming and printing to be completed simultaneously and improve efficiency of the process.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known multi-arm robotic printing and cutting technique of KIA to the device of ENGEL because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
ENGEL does not explicitly disclose a welding torch that is configured to supply a shield gas to form the melt bead.  ENGEL does disclose that the layer tool (26) can comprise a material feed and a heat source, including a laser (¶0050). ¶0050 further elaborates that the inventive technique is not restricted to just powder bed additive manufacturing.
However, PUCEK teaches a print nozzle (Item 1, Figures 1-3) for additive manufacturing (¶0019) that is operable with a mechanical movable means in three dimensions (¶0035).  This nozzle is a welding torch (¶0036 calls item 1 an arc welding torch) that is configured to supply shield gas to form the melt bead. (Figures 2-3 and ¶0037 teach a first nozzle (4) part of the welding torch (1) that provides shield gas (11) during the additive manufacturing.)
One of ordinary skill would have been motivated to substitute the nozzle of PUCEK for the layer tool of ENGEL in order to use a nozzle/torch/layer tool that can print a number of materials (PUCEK ¶0021), allows the wire to be preheated by an electrode (¶0043) to provide complete melting of the supplied wire and produce parts that have practical strength and are fully dense. (¶0044) The nozzle of PUCEK is also described as being capable of printing multi-material wires. (¶0044)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the nozzle of PUCEK for the layer tool of ENGEL because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 3, ENGEL teaches a system for manufacturing a laminate-molded object (¶0053 teaches that a workpiece is manufactured via layer manufacturing.), comprising: an articulated welding robot comprising a tip arm and a welding torch provided at a tip end of the tip arm (Figure 2 and ¶0054 teach that the head (22) that has the layer tool (26) is on a 2 axis rotary joint. ¶0050 teaches the layer tool can have a laser, which is interpreted as a welding torch.  ¶0052 teaches this device is controlled by a controller. Thus, this is interpreted as a robot arm.), the articulated welding robot capable of forming melt beads of a plurality of layers based on layer shape data representing the shape of the layers (Figure 3 and ¶0058 teach the shape data is acquired in the form of a CAD model.  Figure 3 and ¶0060 teach the step of applying powder and sintering the powder (to form a melt bead) as part of an iterative process that is repeated until the product is finished.), in which a shaped object is divided into the plurality of layers parallel to each other (Figure 3 and ¶0059 teach the defining of the layers for the workpiece before manufacture.  ¶0012 teaches some of the layer measurements can be vertical and horizontal thicknesses.), a height measuring device for measuring the height of the formed melt bead (Figure 2 and ¶0050 teach a tactile measuring probe (24) that is used to measure properties of a layer.  ¶0050 further states that the measuring probe can be a non-contact device that is separate from the layer tool.); and a controller which controls the articulated welding robot to form the melt bead of the plurality of layers based on the layer shape data of each layer (Figure 1 and ¶0052 teach a control unit (30) that controls the layer tool (26).), controls the articulated welding robot to form another melt bead over the melt bead when the height of the melt bead measured by the height measuring device for each formation of the melt bead of each layer is lower than a value obtained by subtracting a 3Application No.: 16/489,633Docket No. 002500-KS0058tolerance from a planned height (¶0063 teaches analyzing the layer for deviations between desired and real characteristics.  A correction is disclosed as printing a “correction layer” in order to add to an undersized layer. ¶0012 teaches the thickness in the vertical direction is considered.), and controls the articulated cutting robot to remove the melt bead when the height of the melt bead is higher than a value obtained by adding the tolerance to the planned height. (¶0035-0036 teach the grinding/milling of a layer that has undesired excess material.  ¶0063 teaches that corrective actions are taken if there is too much or too little material is a given formed layer.  The control unit of ENGEL is capable of controlling a cutting robot to perform this function.)
ENGEL does not disclose the articulated welding robot being movable in three dimensions so that the welding torch can be at any position with respect to the each layer; an articulated cutting robot comprising a tip arm and a metal processing tool provided at a tip end of the tip arm, the articulated cutting robot capable of cutting the melt bead formed by the laminating device, the articulated cutting robot being movable in three dimensions so that the metal processing tool can be at any position with respect to the each layer.
However, KIA teaches an articulated welding robot being movable in three dimensions so that the welding torch can be at any position with respect to the each layer (Although ENGEL does not disclose that the tip arm of its robot is movable in three dimensions, KIA, figure 12 Item 322 is a robot arm that carries a print head (320).  ¶0055 teaches the printing head (320) is movable in three dimensions.); an articulated cutting robot comprising a tip arm and a metal processing tool provided at a tip end of the tip arm, the articulated cutting robot capable of cutting the melt bead formed by the laminating device (Figure 12 teaches an articulated robot (336) that has a cutting element (332) for sectioning the product that is being 3-D printed by another robot arm.  See ¶0056-0057 as well.  ¶0057 describes the cutting element (332) as being used to cut, carve, saw, slice, snip, melt, or etch the object.), the articulated cutting robot being movable in three dimensions so that the metal processing tool can be at any position with respect to the each layer. (¶0057 teaches the robotic arm (336) is operative to move in three dimensions to move the cutting element (332) in three dimensions relative to the object (318).)
One of ordinary skill would have been motivated to apply the known multi-arm robotic printing and cutting technique of KIA to the device of ENGEL in order to provide a cutting tool movable in three dimensions to achieve the cutting method of ENGEL, and to provide two separate devices to avoid interference of the print head with the cutter and vise versa, as well as enable both the trimming and printing to be completed simultaneously and improve efficiency of the process.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known multi-arm robotic printing and cutting technique of KIA to the device of ENGEL because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
ENGEL does not explicitly disclose a welding torch that is configured to supply a shield gas to form the melt bead.  ENGEL does disclose that the layer tool (26) can comprise a material feed and a heat source, including a laser (¶0050). ¶0050 further elaborates that the inventive technique is not restricted to just powder bed additive manufacturing.
However, PUCEK teaches a print nozzle (Item 1, Figures 1-3) for additive manufacturing (¶0019) that is operable with a mechanical movable means in three dimensions (¶0035).  This nozzle is a welding torch (¶0036 calls item 1 an arc welding torch) that is configured to supply shield gas to form the melt bead. (Figures 2-3 and ¶0037 teach a first nozzle (4) part of the welding torch (1) that provides shield gas (11) during the additive manufacturing.)
One of ordinary skill would have been motivated to substitute the nozzle of PUCEK for the layer tool of ENGEL in order to use a nozzle/torch/layer tool that can print a number of materials (PUCEK ¶0021), allows the wire to be preheated by an electrode (¶0043) to provide complete melting of the supplied wire and produce parts that have practical strength and are fully dense. (¶0044) The nozzle of PUCEK is also described as being capable of printing multi-material wires. (¶0044)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the nozzle of PUCEK for the layer tool of ENGEL because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ENGEL (US 20150061170 A1) in view of KIA (US 20170136697 A1) and PUCEK (US 20180178304 A1), as applied in claim 1, further in view of TSUMURAYA (US 20180071987 A1).
As to claim 2, ENGEL in view of KIA and PUCEK teaches the method for manufacturing a laminate-molded object according to claim 1, wherein the measuring and the comparing are performed. (ENGEL Figure 3 teaches that a measurement (68) and deviation determination (72) is performed in the process.)
ENGEL in view of KIA and PUCEK does not explicitly disclose wherein the measuring and the comparing are performed again after the another melt bead forming or the melt bead removing is performed.
However, TSUMURAYA teaches the measuring and the comparing are performed again after the another melt bead forming or the melt bead removing is performed. (TSUMURAYA, ¶0072 teaches that the inspecting/analyzing process is performed for a second time on the solidified layer that has been subjected to correction.)
One of ordinary skill would have been motivated to combine the known second inspection technique of TSUMURAYA to the method of ENGEL in order to ensure that the error has been corrected before further printing of the object is completed, thus improving quality assurance of the method.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known second inspection technique of TSUMURAYA to the method of ENGEL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Response to Arguments

Applicant’s arguments, see remarks, filed 21 June 2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 (regarding the amendment to the claim) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ENGEL (US 20150061170 A1) in view of KIA (US 20170136697 A1), further in view of PUCEK (US 20180178304 A1).

Applicant’s arguments, see remarks, filed 21 June 2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 (regarding the combination of ENGEL and KIA to the claim) have been fully considered and are not persuasive.  
Applicant argues (regarding ENGEL) “the layer tool 26 is not provided precisely at the tip end of the tip arm of the articulated welding robot. Rather, it is attached to the measuring probe 24 and is off to the side of the tip end of the tip arm.”
Examiner respectfully asserts that since the measuring probe of ENGEL is at the tip of the arm, and the layer tool is attached to the measuring tool, that the measuring tool can also be considered to be at the tip end of the tip arm. (See Figure 2) 

Applicant argues “the cutting element of Kia is not relevant to the application of Engel. In Kia, the sectioning element 332 is used to section a panel of closure 334 from the shell 318 or reinforced shell 312. This is entirely different than removing a melt bead to within the range of tolerance. In fact, the sectioning element of Kia is not clearly related to additive manufacturing, but rather, conventional manufacturing that is performed after the additive manufacturing.”
Examiner respectfully asserts that ¶0054 of KIA teaches that the shell (318) is printed using a printing head (316).  This is interpreted as additive manufacturing. ¶0057 teaches the sectioning element (332) machines the shell (318) or shell (312), both of which are 3-D printed objects.  As such, the sectioning element of KIA is capable of operating on a 3-D printed object (interpreted as a layer manufactured object).  The disclosure of ENGEL teaches a metal processing tool (to perform the subtractive machining on layers within a range of tolerance ¶0035-0036) capable of performing grinding/milling on individual layers. The combination with KIA results in this metal processing tool of ENGEL being used with an articulated robot arm as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.

US 20150108095 A1 teaches an additive manufacturing deposition head (figures 9-10) that works with a sensor (160) and is attached to a robot system (robotic actuation system, 20) that has a torch (166) that supplies a wire and shield gas (¶0089 and ¶0010) and is used to build a model via layers. (¶0059) 

US 20070193981 A1 teaches a nozzle (104) for additive manufacturing that has shield gas (108), thermal source (102, that can be a welding torch), material source (106), and a control system (112).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        


/Moshe Wilensky/Primary Examiner, Art Unit 3726